Name: Council Regulation (EEC) No 1317/80 of 28 May 1980 fixing a carry-over payment for common wheat, rye and maize remaining in stock at the end of the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 5 . 80 Official Journal of the European Communities No L 134/23 COUNCIL REGULATION (EEC) No 1317/80 of 28 May 1980 fixing a carry-over payment for common wheat, rye and maize remaining in stock at the end of the 1979/80 marketing year carry-over payments should be given only for cereals which are of sound, genuine and merchantable quality, within the meaning of the provisions adopted in implementation of Article 7 (5) of Regulation (EEC) No 2727/75 ; whereas, however, in respect of rye held by the milling industry, milling for human consump ­ tion is accepted as proof of sufficient quality, HAS ADOPTED THIS REGULATION : Article 1 1 . A carry-over payment shall be granted for common wheat and for rye used for human consump ­ tion, harvested in the Community and in store there at the end of the 1979/80 marketing year. 2. A carry-over payment shall also be granted for maize harvested in the Community and in store in surplus production areas of the Community at the end of the 1979/80 marketing year. 3 . The carry-over payment granted shall be equal to the difference between the target price, in national currency, valid in the last month of the 1979/80 marketing year and that valid, in national currency, in the first month of the 1980/81 marketing year. Where the calculation gives a negative amount the payment shall be counted as nil . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular Article 9 ( 1 ) and (5) thereof, Having regard to the proposal from the Commission, Whereas one of the purposes of the carry-over payment provided for in Article 9 ( 1 ) of Regulation (EEC) No 2727/75 is to prevent a massive inflow to intervention of cereals, much of which could be directly disposed of on the market before the new harvest, at the moment when the monthly interven ­ tion price increases end ; whereas the market situation for common wheat throughout the Community and that for rye used for human consumption in certain regions of the Community are such that a carry-over payment should be granted for these cereals ; Whereas there is a likelihood in certain regions of quantities of maize being offered for intervention although a deficit exists in the Community as a whole ; whereas a carry-over payment should therefore also be given for this cereal ; whereas, since the marketing of a crop normally extends beyond the end of the marketing year, the granting of a carry-over payment helps to prevent the large quantities normally in stock at the end of the marketing year going to intervention during its last few months ; Whereas the amount of the carry-over payment should be fixed by taking the difference between the target prices, in national currency, valid on 31 July and 1 August 1 980 ; whereas, where the calculation gives a negative amount, the payment should be counted as nil ; Whereas the carry-over payment cannot be given for cereals harvested in the Community during 1980, as their cost has not been increased by any storage element ; whereas, in view of the connection between the intervention and the carry-over payment systems , Article 2 The carry-over payments referred to in Article 1 ( 1 ) and (2) shall not be made for cereals from the 1980 harvest or for cereals which do not meet the quality conditions required for intervention during the 1979/80 marketing year. In respect of rye held by the milling industry at the end of the marketing year, milling for human consumption is accepted as proof of sufficient quality. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. ( ») OJ No L 281 , 1 . 11 . 1975, p . 1 . (* OJ No L 188, 26 . 7. 1979, p . 1 . 31 . 5 . 80No L 134/24 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1980 . For the Council The President G. MARCORA